Citation Nr: 0033849	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

3.  Entitlement to service connection for otitis media.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
July 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from decisions from the Phoenix, Arizona, and Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Offices (RO).  A 
May 1999 hearing officer decision granted service connection 
with an initial evaluation of 10 percent for bilateral 
tinnitus and an initial noncompensable evaluation for 
bilateral hearing loss.  The June 1998 and May 1999 decisions 
denied service connection for otitis media.  The veteran 
currently resides in the jurisdiction of the Reno, Nevada 
VARO.  

In a November 1998 statement, the veteran withdrew his claim 
of entitlement to service connection for measles.  Although 
inadvertently listed in the April 2000 certification of 
appeal, this matter is not before the Board.  


FINDINGS OF FACT

1.  The April 1999 VA audiometric examination demonstrated no 
worse than Level II hearing in the right ear and Level II 
hearing in the left ear.  

2.  The medical evidence does not show a current otitis media 
disability.  



CONCLUSIONS OF LAW

1.  For bilateral tinnitus and bilateral hearing loss, the 
old schedular criteria in effect prior to June 10, 1999, and 
the new schedular criteria in effect since June 10, 1999, are 
equally favorable to the veteran.  

2.  The schedular criteria for an initial rating in excess of 
10 rating for bilateral tinnitus are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998) (effective prior to June 10, 1999); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000) (effective June 10, 
1999).  

3.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (1998), (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2000) (effective since 
June 10, 1999).  

4.  Otitis media was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.06 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the available post-service medical 
records from the identified health care providers and, after 
reasonable efforts, determined that service medical records 
are not available.  The veteran received VA examinations, 
filed numerous lay statements with the RO, and provided sworn 
testimony at a regional office hearing.  The VA has fulfilled 
its duty to assist the veteran.  

Increased ratings for bilateral tinnitus and bilateral 
hearing loss

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused increased impairment in earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., 
Part 4 (2000).  The Board will determine whether an initial 
rating in excess of 10 percent for bilateral tinnitus and an 
initial compensable rating for bilateral hearing loss are 
warranted under the criteria of Diagnostic Codes 6260 and 
6100, respectively.  

While this appeal was pending, the rating criteria for 
tinnitus and hearing loss were revised effective June 10, 
1999.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  
For the period prior to June 10, 1999, the Board will apply 
only the old criteria.  For the period since June 10, 1999, 
the Board will apply whichever of the old and new criteria 
that is more favorable to the veteran.  

For bilateral tinnitus, the old criteria in effect prior to 
June 10, 1999, and the new criteria in effect since June 10, 
1999, yield the same result.  An initial schedular rating 
higher than 10 percent is unavailable under both the old and 
new criteria.  Recurrent tinnitus warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2000) 
(effective June 10, 1999).  Tinnitus, persistent as a symptom 
of head injury, concussion, or acoustic trauma, warrants a 10 
percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998) effective prior to June 10, 1999).  A rating in excess 
of 10 percent is not available under either schedular 
criteria.  38 C.F.R. § 4.7 (2000).  

For bilateral hearing loss, the old criteria in effect prior 
to June 10, 1999, and the new criteria in effect since June 
10, 1999, yield the same result.  38 C.F.R. § 4.85, 4.86, 
4.87 (Tables VI-VII, Diagnostic Code 6100).  Evaluations of 
defective hearing range from noncompensable to 100 percent 
are based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average threshold level as measured by pure 
tone and audiometry tests.  38 C.F.R. § 4.85, 4.87 (Tables 
VI-VII, Diagnostic Code 6100).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes auditory acuity levels from I to XI.  Id.  The 
disability rating is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

In this case, pure tone threshold averages and speech 
recognition abilities demonstrated no worse than Level II 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear at the April 1999 VA examination.  
38 C.F.R. § 4.85, Table VI.  With Level II hearing in one ear 
and Level II hearing in the other, a noncompensable schedular 
evaluation is warranted.  38 C.F.R. § 4.85, Table VII.  Thus, 
a compensable rating is not warranted under either schedular 
criteria.  38 C.F.R. § 4.7 (2000).  

The evidence is not so evenly balanced that there is doubt as 
to any material issue with respect to the increased ratings 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5107).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that the service-connected tinnitus and hearing loss 
disabilities markedly interfere with employment or cause 
frequent hospitalizations.  The veteran was unable to 
continue working as a security guard and insurance claims 
adjuster because of memory and concentration problems due to 
nonservice-connected Alzheimer's disease, and his few 
hospitalizations since service were not related to ear or 
hearing complaints.  


Entitlement to service connection for otitis media

For the veteran to establish service connection for otitis 
media, the evidence must demonstrate that otitis media was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  The veteran must present medical 
evidence of current otitis media, of incurrence or 
aggravation of otitis media in service, and of a nexus 
between in-service otitis media and the current disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

In this case, service connection may not be granted because 
the medical evidence does not demonstrate that the veteran 
currently has otitis media.  In spite of numerous treatments 
of other disorders, post-service medical records show no 
diagnosis or treatment of otitis media.  The veteran claims 
that medical records from a private Dr. M. might show otitis 
media in the first year after service.  Even if this were 
true, the veteran's tympanic membranes were not inflamed in 
April 1983, and his ears were unremarkable in August 1990.  
There was no active ear disease present at the April 1999 VA 
examination, and the examiner opined that the veteran had no 
episodes of recurrent otitis media requiring current 
antibiotics, surgery, or treatment by either a general 
physician or specialist in ear, nose, and throat.  Although 
the veteran and his associates believe that he might 
currently have otitis media, as lay persons, they are not 
competent to make a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

A claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to 
service connection for otitis media is denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  

Entitlement to an initial compensable evaluation for hearing 
loss is denied.  

Entitlement to service connection for otitis media is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

